The Attorney General has received your letter wherein you ask the following question: " May the Department of Corrections, under 57 Ohio St. 542 [57-542] (1981), require an inmate to pay for the cost of incarceration from funds received from such sources as Veteran's Administration benefits, Social Security benefits, royalty payments and stock dividends, or is the 50% maximum listed in that statute limited to funds paid the inmate for work performed while incarcerated ?" Title 57 Ohio St. 542 [57-542] (1977), provides: "The State Board of Corrections shall cause to be placed in an account, payable to the inmate upon his discharge, income from that inmate's employment; and from this account the State Board of Corrections shall charge any inmate, except for those inmates employed in state prison industries, for costs of incarceration not to exceed fifty percent (50%) of his wages. Any other income accruing to or payable to said inmate, including any benefits paid by way of workmen's compensation, shall also be deposited in this account. Other withdrawals and deposits shall be made according to rules and regulations established by the Board of Corrections." The Oklahoma Legislature, subject to constitutional restrictions, may authorize the employment of inmates and may provide for the payment of compensation to them. Rice v. State, 108 Okl. 4,232 P. 807 (1924). The wages earned by an inmate through voluntary employment during incarceration have been held to be a mere gratuity which may be withheld or withdrawn at any time. State Board of Charities and Corrections v. Harp, 190 Ky. 147, 227 S.W. 282 (1920). However, any other funds accruing to the inmate such as Social Security benefits, Veteran's Administration benefits, royalty payments, etc., are not wages within the meaning of 57 Ohio St. 542 [57-542].  It is, therefore, the official opinion of the Attorney General that your question be answered in the negative. Title 57 Ohio St. 542 [57-542] (1977), does not authorize the Department of Corrections to deduct the costs of incarceration from funds derived by the inmate from such sources as Social Security benefits, Veteran's Administration benefits, royalty payments and stock dividends. Under 57 Ohio St. 542 [57-542] the Department of Corrections is empowered to deduct an amount, not to exceed fifty percent (50%) from the wages earned by an inmate employed during incarceration for costs of incarceration, except for those inmates employed in state prison industries. (Janet L. Cox)